Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 4/15/21 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/21.

Claim Objections
Claim 10 is objected to because of the following informalities:  Applicant may have intended for the limitation reading “in the mounted state a longitudinal tip offset is provided between tips of the tooth portions of the support insert and tips of the tooth portions of the metal component that defines a clearance between the support insert and the metal component at least some of the a stationary blade teeth” to have read: “in the mounted state a longitudinal tip offset is provided between tips of the tooth portions of the support insert and tips of the tooth portions of the metal component that defines a clearance between the support insert and the metal component of at least some of the [a] stationary blade teeth”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “a stationary blade for a blade set of a hair cutting appliance, said blade set being arranged to be moved through hair in a moving direction to cut hair, said stationary blade comprising: a support insert, and a metal component…and a movable blade” is unclear.  For example it is not clear how the stationary blade includes a movable blade.  For purposes of advancing prosecution, said limitation will be interpreted as the blade set having a stationary blade and a movable blade, and an insert for support of the blade.
The limitation of claim 7 reading “the support insert defines a laterally extending guide contour for the movable blade, preferably wherein at the support insert a laterally extending guide projection” is unclear (emphasis added).  The use of the word preferably makes it unclear if the portion of the claim that follows that word is requisite for the claim being met.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20180257248, Wu.
a stationary blade for a blade set of a hair cutting appliance, said blade set being arranged to be moved through hair in a moving direction to cut hair, said stationary blade set comprising: a support insert (fig 1-6, stationary blade 2), and a metal component (1) at least sectionally deformed to define a toothed leading edge (left tooth edge 11) having double-walled stationary blade teeth (teeth formed by top wall and bottom wall), wherein the metal component forms a first wall (see annotated fig 4 below) that is arranged to serve as a skin-facing wall when in operation (since the top wall is exterior facing), and a second wall (see annotated fig 4 below) that is facing away from the first wall (see annotated fig 4 below), wherein the first wall and the second wall are joined at the toothed leading edge (fig 4), wherein the support insert (2) connects the first wall and the second wall (fig 3), wherein the metal component is held in place by the support insert (fig 3), and wherein the metal component and the support insert jointly form a guide slot for a movable blade (3) (as seen in fig 3).
Regarding Claim 2, the stationary blade teeth are, when viewed in a cross-sectional plane perpendicular to a lateral direction, substantially U-shaped or V-shaped (fig 4) and comprise a first leg formed by the first wall and a second leg formed by the second wall (fig 4), and wherein the first leg and the second leg merge into one another to form a tip of the stationary blade teeth (fig 4).
Regarding Claim 3, the first wall and the second wall are spaced away from one another by the support insert (when the parts are connected as seen in fig 3).
Regarding Claim 4, the metal component and the support insert are force-fitted to one another in an assembled state of the stationary blade, and/or wherein the metal component and the support insert form an interference-fitted assembly (since they contact one another when connected, fig 3).
Regarding Claim 5, the first wall and the second wall of the metal component are, in an unassembled state, spaced away from one another (fig 4) in a contact region by a clearance (fig 4) that is 
Regarding Claim 7, the support insert defines a laterally extending guide contour for the movable blade (fig 3 and 6), wherein at the support insert a laterally extending guide projection (21) is formed that forms a longitudinal boundary of the guide slot and that contacts the first wall of the metal component (fig 3).
Regarding Claim 8, the support insert forms a frontal longitudinal boundary and a rear longitudinal boundary for the guide slot (parts interior to teeth 21), wherein the guide slot is bounded by the first wall at a top side thereof (fig 3), and wherein the support insert preferably forms a bottom boundary of the guide slot (fig 3).
Regarding Claim 9 the Wu structure also comprises a first toothed leading edge (left teeth) and a second toothed leading edge (right teeth) opposite to the first toothed leading edge (fig 3-4), wherein the first wall of the metal component extends from the first toothed leading edge to the second toothed leading edge (see annotated fig 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of USPGPUB 20180104834, ZUIDERVAART et al., hereafter Zuidervaart.

Wu lacks the apparatus having the support insert being a separately formed injection molded plastic part. 
Zuidervaart discloses a stationary blade set appliance, like the Wu apparatus and like the invention of the present application, and discloses that in such an assembly it is known and beneficial to have a support part (64) thereof be an injection molded plastic support, in order to obtain a smooth shave to the end user, par 0005.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu by having the support insert be a separately formed injection molded plastic part in order to obtain a smooth shave to the end user, as taught in zuidervaart.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of USPN 4174568, Mixner.
Regarding Claim 10, Wu discloses all the limitations of Claim 1 as discussed above. 
Wu lacks the apparatus having in the mounted state a longitudinal tip offset is provided between tips of the tooth portions of the support insert and tips of the tooth portions of the metal component that defines a clearance between the support insert and the metal component at least some of the a stationary blade teeth. 
Mixner discloses a reciprocating shaver, like the Mixner assembly and like the apparatus of the present invention, which includes a metal (26) support that covers and extends over a teeth portions 21 and 23 of a support assembly 25, and discloses that in such an assembly it is known and beneficial to include in the mounted state a longitudinal tip offset provided between tips of the tooth portions of the support (25) and tips of the tooth portions (21 and 23) of the metal component (26) that defines a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu by including in the mounted state a longitudinal tip offset is provided between tips of the tooth portions of the support insert and tips of the tooth portions of the metal component that defines a clearance between the support insert and the metal component of at least some of the stationary blade teeth in order to provide a secure attachment between the two parts while preventing inadvertent detachment of the foil from the apparatus as taught by Mixner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 2249825, 2273739, 2151965, 2253037, 2326192, 3107423, 3178815, 2184757, 3008233, 4866843,  and  20170144319 each comprise reciprocating blades guarded by sheet metal components or the like and thus contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
/FERNANDO  AYALA/
Examiner, Art Unit 3724




/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        06/04/2021